


Exhibit 10.198

Execution Copy
(BXG Timeshare I to Depositor - Initial Timeshare Loans)

TRANSFER AGREEMENT

                    This TRANSFER AGREEMENT (this “Agreement”), dated as of
March 15, 2008, is by and among Bluegreen Corporation, a Massachusetts
corporation (“Bluegreen”), BXG Timeshare Trust I, a statutory trust formed under
the laws of the State of Delaware (“BXG Timeshare I” or the “Seller”) and BRFC
2008-A LLC, a Delaware limited liability company (the “Depositor”), and their
respective permitted successors and assigns.

W I T N E S S E T H:

                    WHEREAS, in connection with the transactions contemplated by
(i) that certain purchase and contribution agreement, dated as of May 1, 2006
(the “Warehouse Purchase and Contribution Agreement”) by and between Bluegreen
Timeshare Finance Corporation I, as depositor (the “Warehouse Depositor”) and
Bluegreen, as seller, (ii) that certain sale agreement, dated as of May 1, 2006
(the “Warehouse Sale Agreement”) by and between the Warehouse Depositor and BXG
Timeshare I, (iii) that certain indenture, dated as of May 1, 2006 (the
“Warehouse Indenture”), by and among BXG Timeshare I, Bluegreen, as servicer
(the “Warehouse Servicer”), Vacation Trust, Inc., as club trustee, Concord
Servicing Corporation, as backup servicer, U.S. Bank National Association, as
indenture trustee, and Branch Banking and Trust Company, as agent, and (iv) that
certain note funding agreement, dated as of May 1, 2006 (the “Warehouse Note
Funding Agreement”) by and among BXG Timeshare I, as issuer, Bluegreen, as
seller and as servicer, the Warehouse Depositor, Branch Banking and Trust
Company, as agent, and the purchasers named therein, (A) Bluegreen sold,
transferred and conveyed, from time to time, all of its right, title and
interest in, to and under certain timeshare loans, receivables and related
security (the “Warehouse Timeshare Loans”) to the Warehouse Depositor, (B) the
Warehouse Depositor sold the Warehouse Timeshare Loans to BXG Timeshare I and
(C) BXG Timeshare I issued five classes of notes (the “Warehouse Notes”) secured
by the Warehouse Timeshare Loans;

                    WHEREAS, in connection with each sale of the Warehouse
Timeshare Loans to the Warehouse Depositor under the Warehouse Purchase and
Contribution Agreement, Bluegreen made certain representations and warranties
with respect to the Warehouse Timeshare Loans as of the related transfer dates;

                    WHEREAS, the Depositor has been established as a
bankruptcy-remote entity owned by Bluegreen for the purpose of acquiring the
Warehouse Timeshare Loans and, from time to time, other Timeshare Loans sold
and/or contributed to it by Bluegreen, as the case may be, in accordance with
the provisions of the Bluegreen Purchase Agreement;

                    WHEREAS, on the Closing Date, (i) the Seller wishes to sell
all of its right, title and interest in and to certain of the Warehouse
Timeshare Loans (the “Initial Timeshare Loans”) to the Depositor in accordance
with the provisions of this Agreement, (ii) the Depositor intends, concurrently
with the purchase of the Initial Timeshare Loans from the Seller, to sell,

1

--------------------------------------------------------------------------------




transfer and otherwise absolutely convey, and BXG Receivables Note Trust 2008-A
(the “Issuer”) intends to purchase the Initial Timeshare Loans and other
timeshare loans, and (ii) the Issuer intends to pledge such Initial Timeshare
Loans and other timeshare loans acquired thereby to U.S. Bank, National
Association, as indenture trustee (in such capacity, the “Indenture Trustee”)
and custodian (in such capacity, the “Custodian”), pursuant to an indenture,
dated as of March 15, 2008 (the “Indenture”), by and among the Issuer,
Bluegreen, as servicer (the “Servicer”), the Club Trustee, the Backup Servicer
and the Indenture Trustee, to secure the Issuer’s 5.885% Timeshare Loan-Backed
Notes, Series 2008-A, Class A, 6.880% Timeshare Loan-Backed Notes, Series
2008-A, Class B, 7.870% Timeshare Loan-Backed Notes, Series 2008-A, Class C,
9.100% Timeshare Loan-Backed Notes, Series 2008-A, Class D, 10.085% Timeshare
Loan-Backed Notes, Series 2008-A, Class E, 10.810% Timeshare Loan-Backed Notes,
Series 2008-A, Class F and 11.630% Timeshare Loan-Backed Notes, Series 2008-A,
Class G (collectively, the “Notes”);

                    WHEREAS, Bluegreen originated substantially all of the
Initial Timeshare Loans, is familiar with the terms of the Initial Timeshare
Loans and is the Warehouse Servicer and has been servicing each of the Initial
Timeshare Loans in accordance with the Servicing Standard and the applicable
provisions of the Warehouse Indenture and it has not taken or failed to take any
action to cause a breach of the representations and warranties set forth in the
Warehouse Purchase and Contribution Agreement;

                    WHEREAS, in consideration for providing the representations
and warranties set forth in Section 5 of this Agreement and having the
obligation to cure any material breaches thereof, or to repurchase or substitute
any Defective Timeshare Loans, and to provide the indemnities set forth
hereunder, Bluegreen desires: (i) to act as the Servicer on behalf of the
holders of the Notes, for which Bluegreen shall be entitled to receive a
Servicing Fee and Additional Servicing Compensation in accordance with the
provisions of the Indenture, (ii) to act as the Administrator on behalf of the
Issuer and the Owner Trustee, for which Bluegreen shall be entitled to an
Administrator Fee, (iii) to have the option, but not the obligation, to purchase
or substitute Upgrade Club Loans pursuant to the terms and conditions set forth
in this Agreement and the Transaction Documents and (iv) to have the option, but
not the obligation, to purchase or substitute Defaulted Timeshare Loans, which
such option may be waived with respect to any Defaulted Timeshare Loan, in each
case, pursuant to the terms and conditions set forth herein; and

                    WHEREAS, Bluegreen, as the sole member of the Depositor, who
is the residual interest owner of the Issuer, will derive an economic benefit
from the sale hereunder of the Initial Timeshare Loans to the Depositor.

                    NOW, THEREFORE, in consideration of the mutual covenants set
forth herein, and for other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto covenant and agree as
follows:

                    SECTION 1. Definitions; Interpretation. Capitalized terms
used but not defined herein shall have the meanings specified in “Standard
Definitions” attached as Annex A to the Indenture.

2

--------------------------------------------------------------------------------




                    SECTION 2. Acquisition of Timeshare Loans.

                    (a) Initial Timeshare Loans. On the Closing Date, in return
for the Timeshare Loan Acquisition Price for each of the Initial Timeshare
Loans, the Seller does hereby transfer, assign, sell and grant to the Depositor,
without recourse (except as provided in Section 6 and Section 8 hereof), any and
all of the Seller’s right, title and interest in and to (i) the Initial
Timeshare Loans listed on Schedule III hereto, (ii) the Receivables in respect
of such Initial Timeshare Loans due after the related Cut-Off Date, (iii) the
related Timeshare Loan Documents (excluding any rights as developer or declarant
under the Timeshare Declaration, the Timeshare Program Consumer Documents or the
Timeshare Program Governing Documents), (iv) all Related Security in respect of
each such Initial Timeshare Loan and (v) all income, payments, proceeds and
other benefits and rights related to any of the foregoing (the property in
clauses (i)-(v), being the “Assets”). Upon such sale and transfer, the ownership
of each Initial Timeshare Loan and all collections allocable to principal and
interest thereon after the related Cut-Off Date and all other property interests
or rights conveyed pursuant to and referenced in this Section 2(a) shall
immediately vest in the Depositor, its successors and assigns. The Seller shall
not take any action inconsistent with such ownership nor claim any ownership
interest in any Initial Timeshare Loan for any purpose whatsoever other than for
federal and state income tax reporting, if applicable. The parties to this
Agreement hereby acknowledge that the “credit risk” of the Initial Timeshare
Loans conveyed hereunder shall be borne by the Depositor and its subsequent
assignees.

                    (b) Delivery of Timeshare Loan Documents. In connection with
the sale, transfer, assignment and conveyance of any Timeshare Loan hereunder,
the Seller hereby agrees to deliver or cause to be delivered, on the Closing
Date (with respect to any Initial Timeshare Loan) and Bluegreen hereby agrees to
deliver or cause to be delivered, on or within five Business Days from each
Transfer Date (with respect to any Qualified Substitute Timeshare Loan), to the
Custodian, all related Timeshare Loan Files and to the Servicer all related
Timeshare Loan Servicing Files.

                    (c) Collections. The Seller shall deposit or cause to be
deposited all collections in respect of the Timeshare Loans received by the
Seller or its Affiliates after the related Cut-Off Date in the Lockbox Account
and, with respect to Credit Card Timeshare Loans, direct each applicable credit
card vendor to deposit all payments in respect of such Credit Card Timeshare
Loans to the Credit Card Account (net of the Servicer Credit Card Processing
Costs).

                    (d) Limitation of Liability. Neither the Depositor nor any
subsequent assignee of the Depositor shall have any obligation or liability with
respect to any Timeshare Loan nor shall the Depositor or any subsequent assignee
have any liability to any Obligor in respect of any Timeshare Loan. No such
obligation or liability is intended to be assumed by the Depositor or any
subsequent assignee herewith and any such liability is hereby expressly
disclaimed.

                    SECTION 3. Intended Characterization; Grant of Security
Interest. It is the intention of the parties hereto that the transfer of
Timeshare Loans to be made pursuant to the terms hereof shall constitute a sale
by the Seller to the Depositor and not a loan secured by such

3

--------------------------------------------------------------------------------




Timeshare Loans. In the event, however, that a court of competent jurisdiction
were to hold that any such transfer constitutes a loan and not a sale, it is the
intention of the parties hereto that the Seller shall be deemed to have granted
to the Depositor as of the date hereof a first priority perfected security
interest in all of Seller’s right, title and interest in, to and under the
Assets specified in Section 2 hereof and the proceeds thereof and that with
respect to such transfer, this Agreement shall constitute a security agreement
under applicable law. In the event of the characterization of any such transfer
as a loan, the amount of interest payable or paid with respect to such loan
under the terms of this Agreement shall be limited to an amount which shall not
exceed the maximum non-usurious rate of interest allowed by the applicable state
law or any applicable law of the United States permitting a higher maximum
non-usurious rate that preempts such applicable state law, which could lawfully
be contracted for, charged or received (the “Highest Lawful Rate”). In the event
any payment of interest on any such loan exceeds the Highest Lawful Rate, the
parties hereto stipulate that (a) to the extent possible given the term of such
loan, such excess amount previously paid or to be paid with respect to such loan
be applied to reduce the principal balance of such loan, and the provisions
thereof immediately be deemed reformed and the amounts thereafter collectible
thereunder reduced, without the necessity of the execution of any new document,
so as to comply with the then applicable law, but so as to permit the recovery
of the fullest amount otherwise called for thereunder and (b) to the extent that
the reduction of the principal balance of, and the amounts collectible under,
such loan and the reformation of the provisions thereof described in the
immediately preceding clause (a) is not possible given the term of such loan,
such excess amount will be deemed to have been paid with respect to such loan as
a result of an error and upon discovery of such error or upon notice thereof by
any party hereto such amount shall be refunded by the recipient thereof.

                    The characterization of the Seller as “debtor” and the
Depositor as “secured party” in any such security agreement and any related
financing statements required hereunder is solely for protective purposes and
shall in no way be construed as being contrary to the intent of the parties that
this transaction be treated as a sale to the Depositor of the Seller’s entire
right, title and interest in and to the Assets.

                    Each of the Seller, Bluegreen, the Club, the Club Trustee
and any of its Affiliates hereby agrees to make the appropriate entries in its
general accounting records and to indicate that the Timeshare Loans have been
transferred to the Depositor and its subsequent assignees.

                    SECTION 4. Conditions Precedent to Acquisition of Timeshare
Loans by the Depositor. The obligations of the Depositor to purchase any
Timeshare Loans hereunder shall be subject to the satisfaction of the following
conditions:

                    (a) On the Closing Date, with respect to the Initial
Timeshare Loans, and on each Transfer Date, with respect to any Qualified
Substitute Timeshare Loan replacing a Timeshare Loan, all representations and
warranties of Bluegreen contained in Section 5(a) hereof shall be true and
correct on such date as if made on such date, and all representations and
warranties as to the Timeshare Loans contained in Section 5(b) hereof and all
information provided in the Schedule of Timeshare Loans in respect of each such
Timeshare Loan conveyed on the Closing Date or such Transfer Date, as
applicable, shall be true and correct on such date.

4

--------------------------------------------------------------------------------




                    (b) On or prior to the Closing Date (with respect to the
Initial Timeshare Loans) or, as provided for in Section 6(g) hereof (with
respect to Qualified Substitute Timeshare Loans), the Seller shall have
delivered or shall have caused the delivery of (i) the related Timeshare Loan
Files to the Custodian and the Custodian shall have delivered a Custodian’s
Certification therefor pursuant to the Custodial Agreement and (ii) the
Timeshare Loan Servicing Files to the Servicer.

                    (c) The Seller shall have delivered or caused to be
delivered all other information theretofore required or reasonably requested by
the Depositor to be delivered by the Seller or performed or caused to be
performed all other obligations required to be performed as of the Closing Date
or the Transfer Date, as the case may be, including all filings, recordings
and/or registrations as may be necessary in the reasonable opinion of the
Depositor, the Issuer or the Indenture Trustee to establish and preserve the
right, title and interest of the Depositor, the Issuer or the Indenture Trustee,
as the case may be, in the related Timeshare Loans.

                    (d) On or before the Closing Date and on each Transfer Date,
the Indenture shall be in full force and effect.

                    (e) With respect to the Initial Timeshare Loans, the Notes
shall be issued and sold on the Closing Date, and the Issuer and the Depositor
shall receive the full consideration due it upon the issuance of the Notes, and
the Issuer and the Depositor shall have applied their respective consideration
to the extent necessary, to pay the Timeshare Loan Acquisition Price for each
Timeshare Loan.

                    (f) Each Initial Timeshare Loan shall be an Eligible
Timeshare Loan and each of the conditions herein and in the Indenture for the
purchases of such Timeshare Loans shall have been satisfied.

                    (g) Each Qualified Substitute Timeshare Loan replacing a
Timeshare Loan shall satisfy each of the criteria specified in the definition of
“Qualified Substitute Timeshare Loan” and each of the conditions herein and in
the Indenture for substitution of Timeshare Loans shall have been satisfied.

                    (h) The Depositor shall have received such other
certificates and opinions as it shall reasonably request.

                    SECTION 5. Representations and Warranties and Certain
Covenants of Bluegreen.

                    (a) Bluegreen represents and warrants to the Depositor and
the Indenture Trustee for the benefit of the Noteholders as follows:

 

 

 

               (i) Due Incorporation; Valid Existence; Good Standing. As of the
Closing Date and as of each Transfer Date, it is a corporation duly organized
and validly existing in good standing under the laws of the jurisdiction of its
incorporation; and is duly qualified to do business as a foreign corporation and
in good standing under the laws of each jurisdiction where the character of its
property, the nature of its business or the performance of its obligations under
this Agreement makes such qualification necessary,

5

--------------------------------------------------------------------------------




 

 

 

except where the failure to be so qualified will not have a material adverse
effect on its business or its ability to perform its obligations under this
Agreement or any other Transaction Document to which it is a party or under the
transactions contemplated hereunder or thereunder or the validity or
enforceability of any Timeshare Loans. To Bluegreen’s Knowledge, as of the
Closing Date, the Seller is a statutory trust duly organized and validly
existing in good standing under the laws of the jurisdiction of its formation
and is duly qualified to do business as a foreign entity and in good standing
under the laws of each jurisdiction where the performance of its obligations
under this Agreement makes such qualification necessary, except where the
failure to be so qualified will not have a material adverse effect on its
ability to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of any Timeshare Loans.

 

 

 

                (ii) Possession of Licenses, Certificates, Franchises and
Permits. As of the Closing Date with respect to the Seller and Bluegreen and as
of each Transfer Date with respect to Bluegreen, each of Bluegreen and the
Seller holds all material licenses, certificates, franchises and permits from
all governmental authorities necessary for the conduct of its business, and has
received no notice of proceedings relating to the revocation of any such
license, certificate, franchise or permit, which singly or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, would materially and
adversely affect its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of any
Timeshare Loans.

 

 

 

               (iii) Corporate Authority and Power. As of the Closing Date and
as of each Transfer Date, it has, and at all times during the term of this
Agreement will have, all requisite corporate power and authority to own its
properties, to conduct its business, to execute and deliver this Agreement and
all documents and transactions contemplated hereunder and to perform all of its
obligations under this Agreement and any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder. To
Bluegreen’s Knowledge, as of the Closing Date, the Seller has all requisite
corporate power and authority to own its properties, to conduct its business, to
execute and deliver this Agreement and all documents and transactions
contemplated hereunder and to perform all of its obligations under this
Agreement and any other Transaction Document to which it is a party or under the
transactions contemplated hereunder or thereunder. To Bluegreen’s Knowledge, as
of the Closing Date, the Seller has all requisite power and authority to
acquire, own, transfer and convey Timeshare Loans to the Depositor.

 

 

 

               (iv) Authorization, Execution and Delivery Valid and Binding. As
of the Closing Date and as of each Transfer Date, this Agreement and all other
Transaction Documents and instruments required or contemplated hereby to be
executed and delivered by Bluegreen have been duly authorized, executed and
delivered by Bluegreen and, assuming the due execution and delivery by, the
other party or parties hereto and thereto, constitute legal, valid and binding
agreements enforceable against Bluegreen in accordance

6

--------------------------------------------------------------------------------




 

 

 

with their respective terms subject, as to enforceability, to bankruptcy,
insolvency, reorganization, liquidation, dissolution, moratorium and other
similar applicable laws affecting the enforceability of creditors’ rights
generally applicable in the event of the bankruptcy, insolvency, reorganization,
liquidation or dissolution, as applicable, of Bluegreen and to general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law. To Bluegreen’s Knowledge, as of
the Closing Date, this Agreement and all other Transaction Documents and
instruments required or contemplated hereby to be executed and delivered by the
Seller have been duly authorized, executed and delivered by the Seller and,
assuming the due execution and delivery by, the other party or parties hereto
and thereto, constitute legal, valid and binding agreements enforceable against
the Seller in accordance with their respective terms subject, as to
enforceability, to bankruptcy, insolvency, reorganization, liquidation,
dissolution, moratorium and other similar applicable laws affecting the
enforceability of creditors’ rights generally applicable in the event of the
bankruptcy, insolvency, reorganization, liquidation or dissolution as
applicable, of the Seller and to general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law. To Bluegreen’s Knowledge, as of the Closing Date, this Agreement
constitutes a valid transfer of the Seller’s interest in the Timeshare Loans to
the Depositor or, in the event of the characterization of any such transfer as a
loan, the valid creation of a first priority perfected security interest in such
Timeshare Loans in favor of the Depositor.

 

 

 

               (v) No Violation of Law, Rule, Regulation, etc. As of the Closing
Date and as of each Transfer Date, the execution, delivery and performance by
Bluegreen of this Agreement and any other Transaction Document to which it is a
party do not and will not (A) violate any of the provisions of its articles of
incorporation or bylaws, (B) violate any provision of any law, governmental rule
or regulation currently in effect applicable to it or its properties or by which
it or its properties may be bound or affected, including, without limitation,
any bulk transfer laws, where such violation would have a material adverse
effect on its ability to perform its obligations under this Agreement or any
other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of the
Timeshare Loans, (C) violate any judgment, decree, writ, injunction, award,
determination or order currently in effect applicable to it or its properties or
by which it or its properties are bound or affected, where such violation would
have a material adverse effect on its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder or the validity or
enforceability of any Timeshare Loans, (D) conflict with, or result in a breach
of, or constitute a default under, any of the provisions of any indenture,
mortgage, deed of trust, contract or other instrument to which it is a party or
by which it is bound where such violation would have a material adverse effect
on its ability to perform its obligations under this Agreement or any other
Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of any
Timeshare Loans or (E) result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, mortgage, deed of
trust, contract

7

--------------------------------------------------------------------------------




 

 

 

or other instrument. To Bluegreen’s Knowledge, as of the Closing Date, the
execution, delivery and performance by the Seller of this Agreement and any
other Transaction Document to which the Seller is a party do not and will not
(1) violate any of the provisions of its certificate of trust, trust agreement
or other related organizational document, (2) violate any provision of any law,
governmental rule or regulation currently in effect applicable to the Seller or
its properties by which the Seller or its properties may be bound or affected,
including, without limitation, any bulk transfer laws, where such violation
would have a material adverse effect on the Seller’s ability to perform its
obligations under this Agreement or any other Transaction Document to which the
Seller is a party or under the transactions contemplated hereunder or thereunder
or the validity or enforceability of any Timeshare Loans, (3) violate any
judgment, decree, writ, injunction, award, determination or order currently in
effect applicable to the Seller or its properties or by which the Seller or its
properties are bound or affected, where such violation would have a material
adverse effect on the Seller’s ability to perform its obligations under this
Agreement or any other Transaction Document to which the Seller is a party or
under the transactions contemplated hereunder or thereunder or the validity or
enforceability of Timeshare Loans or (4) conflict with, or result in a breach
of, or constitute a default under, any of the provisions of any sale and
servicing agreement, indenture, mortgage, deed of trust, contract or other
instrument to which the Seller is a party or by which it is bound where such
violation would have a material adverse effect on the Seller’s ability to
perform its obligations under this Agreement or any other Transaction Document
to which the Seller is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of Timeshare Loans.

 

 

 

               (vi) Governmental Consent. As of the Closing Date and as of each
Transfer Date, no consent, approval, order or authorization of, and no filing
with or notice to, any court or other Governmental Authority in respect of
Bluegreen is required which has not been obtained in connection with the
authorization, execution, delivery or performance by Bluegreen of this Agreement
or any of the other Transaction Documents to which Bluegreen is a party or under
the transactions contemplated hereunder or thereunder, including, without
limitation, the transfer of the Timeshare Loans and the creation of the security
interest of the Depositor therein pursuant to Section 3 hereof. To Bluegreen’s
Knowledge, as of the Closing Date, no consent, approval, order or authorization
of, and no filing with or notice to, any court or other Governmental Authority
in respect of the Seller is required which has not been obtained in connection
with the authorization, execution, delivery or performance by the Seller of this
Agreement or any of the other Transaction Documents to which the Seller is a
party or under the transactions contemplated hereunder or thereunder, including,
without limitation, the transfer of Timeshare Loans and the creation of the
security interest of the Depositor therein pursuant to Section 3 hereof.

 

 

 

               (vii) Defaults. As of the Closing Date and as of each Transfer
Date, it is not in default under any material agreement, contract, instrument or
indenture to which it is a party or by which it or its properties is or are
bound, or with respect to any order of any court, administrative agency,
arbitrator or governmental body, in each case, which would

8

--------------------------------------------------------------------------------




 

 

 

have a material adverse effect on the transactions contemplated hereunder or on
its business, operations, financial condition or assets, and no event has
occurred which with notice or lapse of time or both would constitute such a
default with respect to any such agreement, contract, instrument or indenture,
or with respect to any such order of any court, administrative agency,
arbitrator or governmental body. To Bluegreen’s Knowledge, as of the Closing
Date, the Seller is not in default under any material agreement, contract,
instrument or indenture to which it is a party or by which it or its properties
is or are bound, or with respect to any order of any court, administrative
agency, arbitrator or governmental body, in each case, which would have a
material adverse effect on the transactions contemplated hereunder, and no event
has occurred which with notice or lapse of time or both would constitute such a
default with respect to any such agreement, contract, instrument or indenture,
or with respect to any such order of any court, administrative agency,
arbitrator or governmental body.

 

 

 

               (viii) Insolvency. As of the Closing Date and as of each Transfer
Date, it is solvent and will not be rendered insolvent by the transfer of any
Timeshare Loans hereunder. On and after the Closing Date, it will not engage in
any business or transaction the result of which would cause the property
remaining with it to constitute an unreasonably small amount of capital. To
Bluegreen’s Knowledge, as of the Closing Date the Seller is solvent and will not
be rendered insolvent by the transfer of any Timeshare Loans hereunder. To
Bluegreen’s Knowledge, on and after the Closing Date, the Seller will not engage
in any business or transaction, the result of which would cause the property
remaining with it to constitute an unreasonably small amount of capital.

 

 

 

               (ix) Pending Litigation or Other Proceedings. Other than as
described in the Offering Circular and on Schedule 5 attached hereto, as of the
Closing Date, there is no pending or, to its Knowledge, threatened action, suit,
proceeding or investigation before any court, administrative agency, arbitrator
or governmental body against or affecting it which, if decided adversely, would
materially and adversely affect (A) its condition (financial or otherwise),
business or operations, (B) its ability to perform its obligations under, or the
validity or enforceability of, this Agreement or any other documents or
transactions contemplated under this Agreement, (C) any Timeshare Loan or title
of any Obligor to any related Timeshare Property pursuant to the applicable
Owner Beneficiary Agreement or (D) the Depositor’s or any of its assigns’
ability to foreclose or otherwise enforce the liens of the related Mortgage
Notes and the rights of the Obligors to use and occupy the related Timeshare
Properties pursuant to the applicable Owner Beneficiary Agreement. To
Bluegreen’s Knowledge, as of the Closing Date, there is no pending or threatened
action, suit, proceeding or investigation before any court, administrative
agency, arbitrator or governmental body against or affecting the Seller which,
if decided adversely, would materially and adversely affect (A) the Seller’s
ability to perform its obligations under, or the validity or enforceability of,
this Agreement or any other documents or transactions contemplated under this
Agreement, (B) any Timeshare Loan or title of any Obligor to any related
Timeshare Property pursuant to the applicable Owner Beneficiary Agreement or (C)
the Depositor’s or any of its assigns’ ability to foreclose or otherwise enforce
the liens of the related Mortgage Notes and the rights of the Obligors to

9

--------------------------------------------------------------------------------




 

 

 

use and occupy the related Timeshare Properties pursuant to the applicable Owner
Beneficiary Agreement.

 

 

 

               (x) Information. As of the Closing Date and as of each Transfer
Date, no document, certificate or report furnished or required to be furnished
by or on behalf of it or, to Bluegreen’s Knowledge, on behalf of the Seller
pursuant to this Agreement, contains or will contain when furnished any untrue
statement of a material fact or fails or will fail to state a material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances in which it was made. As of the Closing Date and as
of each Transfer Date, as applicable, there are no facts known to it which,
individually or in the aggregate, materially adversely affect, or which (aside
from general economic trends) may reasonably be expected to materially adversely
affect in the future, its financial condition or assets or business, or which
may impair its or the Seller’s ability to perform its respective obligations
under this Agreement, which have not been disclosed herein or therein or in the
certificates and other documents furnished to the Depositor by or on its or the
Seller’s behalf pursuant hereto or thereto specifically for use in connection
with the transactions contemplated hereby or thereby.

 

 

 

               (xi) Foreign Tax Liability. As of the Closing Date and as of each
Transfer Date, it is not aware of any Obligor under a Timeshare Loan who has
withheld any portion of payments due under such Timeshare Loan because of the
requirements of a foreign taxing authority, and no foreign taxing authority has
contacted it concerning a withholding or other foreign tax liability.

 

 

 

               (xii) Employee Benefit Plan Liability. As of the Closing Date and
as of each Transfer Date, as applicable, (A) no “accumulated funding deficiency”
(as such term is defined under ERISA and the Code), whether or not waived,
exists with respect to any “employee pension benefit plan” (as such term is
defined under ERISA) sponsored, maintained or contributed to by Bluegreen or any
of its Affiliates, and, to Bluegreen’s Knowledge, no event has occurred or
circumstance exists that may result in an accumulated funding deficiency as of
the last day of the current plan year of any such plan; (B) Bluegreen and each
of its Affiliates has made all contributions required under each multiemployer
plan (as such term is defined under ERISA) (a “Multiemployer Plan”) to which
Bluegreen or any of its Affiliates contributes or in which Bluegreen or any of
its Affiliates participates (a “Bluegreen Multiemployer Plan”); and (C) neither
Bluegreen nor any of its Affiliates has withdrawn from any Multiemployer Plan
with respect to which there is any outstanding liability and, to Bluegreen’s
Knowledge, no event has occurred or circumstance exists that presents a risk of
the occurrence of any withdrawal from, or the partition, termination,
reorganization or insolvency of, any Bluegreen Multiemployer Plan that could
result in any liability to Bluegreen.

 

 

 

               (xiii) Taxes. Other than as described on Schedule 5 hereto, as of
the Closing Date, it (A) has filed all tax returns (federal, state and local)
which it reasonably believes are required to be filed and has paid or made
adequate provision in its GAAP financial statements for the payment of all
taxes, assessments and other governmental charges due from it or is contesting
any such tax, assessment or other governmental charge in good

10

--------------------------------------------------------------------------------




 

 

 

 

faith through appropriate proceedings or except where the failure to file or pay
will not have a material adverse effect on the rights and interests of the
Depositor, (B) knows of no basis for any material additional tax assessment for
any fiscal year for which adequate reserves in its GAAP financial statements
have not been established and (C) intends to pay all such taxes, assessments and
governmental charges, if any, when due. To Bluegreen’s Knowledge, the Seller has
filed, as of the Closing Date all applicable tax returns which it reasonably
believes are required to be filed.

 

 

 

               (xiv) Place of Business. As of the Closing Date (with respect to
Bluegreen and the Seller) and as of each Transfer Date (with respect to
Bluegreen), the principal place of business and chief executive office where
Bluegreen and the Seller keep their records concerning the Timeshare Loans will
be 4960 Conference Way North, Suite 100, Boca Raton, Florida 33431 (or such
other place specified by Bluegreen and the Seller by written notice to the
Depositor and the Indenture Trustee). As of the Closing Date, the Seller is a
statutory trust formed under the laws of the State of Delaware. As of the
Closing Date and as of each Transfer Date, Bluegreen is a corporation formed
under the laws of the Commonwealth of Massachusetts.

 

 

 

               (xv) Securities Laws. As of the Closing Date (with respect to
Bluegreen and the Seller) and as of each Transfer Date (with respect to
Bluegreen), neither it nor, to Bluegreen’s Knowledge, the Seller is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended. As of the Closing
Date, no portion of the Timeshare Loan Acquisition Price for each of the Initial
Timeshare Loans will be used by it or the Seller to acquire any security in any
transaction which is subject to Section 13 or Section 14 of the Securities
Exchange Act of 1934, as amended.

 

 

 

               (xvi) Bluegreen Vacation Club. As of the Closing Date and as of
each Transfer Date, with respect to the Club Loans:

 

 

 

 

               (A) The Club Trust Agreement, of which a true and correct copy is
attached hereto as Exhibit B is in full force and effect and a certified copy of
the Club Trust Agreement has been delivered to the Indenture Trustee together
with all amendments and supplements in respect thereof;

 

 

 

 

 

               (B) The arrangement of contractual rights and obligations (duly
established in accordance with the Club Trust Agreement under the laws of the
State of Florida) was established for the purpose of holding and preserving
certain property for the benefit of the Beneficiaries referred to in the Club
Trust Agreement. The Club Trustee has all necessary trust and other
authorizations and powers required to carry out its obligations under the Club
Trust Agreement in the State of Florida and in all other states in which it
holds Resort Interests. The Club is not a corporation or business trust under
the laws of the State of Florida. The Club is not taxable as an association,
corporation or business trust under federal law or the laws of the State of
Florida;

11

--------------------------------------------------------------------------------




 

 

 

               (C) The Club Trustee is a corporation duly formed, validly
existing and in good standing under the laws of the State of Florida. As of the
Closing Date, the Club Trustee is qualified to do business as a foreign
corporation and is in good standing under the laws of the state of Tennessee. As
of each Transfer Date, the Club Trustee will be duly qualified to do business as
a foreign corporation and will be in good standing under the laws of each
jurisdiction it is required by law to be. The Club Trustee is not an affiliate
of the Servicer for purposes of Chapter 721, Florida Statutes and is in
compliance with the requirements of such Chapter 721 requiring that it be
independent of the Servicer;

 

 

 

               (D) The Club Trustee has all necessary corporate power to execute
and deliver, and has all necessary corporate power to perform its obligations
under this Agreement, the other Transaction Documents to which it is a party,
the Club Trust Agreement and the Club Management Agreement. The Club Trustee
possesses all requisite franchises, operating rights, licenses, permits,
consents, authorizations, exemptions and orders as are necessary to discharge
its obligations under the Club Trust Agreement;

 

 

 

               (E) The Club Trustee holds all right, title and interest in and
to all of the Timeshare Properties related to the Club Loans solely for the
benefit of the Beneficiaries referred to in, and subject in each case to the
provisions of, the Club Trust Agreement and the other documents and agreements
related thereto. Except with respect to the Mortgages (or a pledge of the Co-op
Shares in connection with Aruba Club Loans), the Club Trustee has permitted none
of such Timeshare Properties to be made subject to any lien or encumbrance
during the time it has been a part of the trust estate under the Club Trust
Agreement;

 

 

 

               (F) There are no actions, suits, proceedings, orders or
injunctions pending against the Club or the Club Trustee, at law or in equity,
or before or by any governmental authority which, if adversely determined, could
reasonably be expected to have a material adverse effect on the Trust Estate or
the Club Trustee’s ability to perform its obligations under the Transaction
Documents;

 

 

 

               (G) Neither the Club nor the Club Trustee has incurred any
indebtedness for borrowed money (directly, by guarantee, or otherwise);

 

 

 

               (H) All ad valorem taxes and other taxes and assessments against
the Club and/or its trust estate have been paid when due and neither the
Servicer nor, to Bluegreen’s Knowledge, the Club Trustee knows of any basis for
any additional taxes or assessments against any such property. The Club has
filed all required tax returns and has paid all taxes shown to be due and
payable on such returns, including all taxes in respect of sales of Owner
Beneficiary Rights (as defined in the Club Trust Agreement) and Vacation Points,
if any;

 

 

 

               (I) The Club and the Club Trustee are in compliance in all
material respects with all applicable laws, statutes, rules and governmental
regulations

12

--------------------------------------------------------------------------------




 

 

 

 

 

applicable to it and in compliance with each material instrument, agreement or
document to which it is a party or by which it is bound, including, without
limitation, the Club Trust Agreement;

 

 

 

 

 

               (J) Except as expressly permitted in the Club Trust Agreement,
the Club has maintained the One-to-One Beneficiary to Accommodation Ratio (as
such terms are defined in the Club Trust Agreement);

 

 

 

 

 

               (K) Bluegreen Vacation Club, Inc. is a not-for-profit corporation
duly formed, validly existing and in good standing under the laws of the State
of Florida;

 

 

 

 

 

               (L) Upon purchase of the Club Loans and related Trust Estate
hereunder, the Depositor is an “Interest Holder Beneficiary” under the Club
Trust Agreement and each of the Club Loans constitutes “Lien Debt”, “Purchase
Money Lien Debt” and “Owner Beneficiary Obligations” under the Club Trust
Agreement; and

 

 

 

 

 

               (M) Except as disclosed to the Indenture Trustee in writing or
noted in the Custodian’s Certification, each Mortgage associated with a Deeded
Club Loan and granted by the Club Trustee or the Obligor on the related Deeded
Club Loan, as applicable, has been duly executed, delivered and recorded by or
pursuant to the instructions of the Club Trustee under the Club Trust Agreement
and such Mortgage is valid and binding and effective to create the lien and
security interests in favor of the Indenture Trustee (upon assignment thereof to
the Indenture Trustee). Each of such Mortgages was granted in connection with
the financing of a sale of a Resort Interest.

 

 

 

 

               (xvii) As of the Closing Date, Bluegreen is the Warehouse
Servicer and has been servicing the Warehouse Timeshare Loans in accordance with
the Servicing Standard and the applicable provisions of the Warehouse Indenture
and it has not taken or failed to take any action to cause a breach of the
representations and warranties set forth in Sections 12.2 of the Warehouse
Indenture.

                    (b) Bluegreen hereby makes the representations and
warranties relating to the Timeshare Loans contained in Schedule I hereto for
the benefit of the Depositor, the Issuer and the Indenture Trustee for the
benefit of the Noteholders as of the Closing Date (only with respect to the
Initial Timeshare Loans) and each Transfer Date (only with respect to each
Qualified Substitute Timeshare Loan transferred on such Transfer Date), as
applicable.

                    (c) It is understood and agreed that the representations and
warranties set forth in this Section 5 shall survive the (i) sale of each
Timeshare Loan to the Depositor and (ii) any assignment of such Timeshare Loans
by the Depositor and shall continue so long as any such Timeshare Loans shall
remain outstanding or until such time as such Timeshare Loans are repurchased,
purchased or a Qualified Substitute Timeshare Loan is provided pursuant to
Section 6 hereof. Each of the Seller and Bluegreen acknowledges that it has been
advised that the

13

--------------------------------------------------------------------------------




Depositor intends to assign all of its right, title and interest in and to each
Timeshare Loan and its rights and remedies under this Agreement to the Issuer.
The Seller and Bluegreen jointly agree that, upon any such assignment, the
Depositor and any of its assignees may enforce directly, without joinder of the
Depositor (but subject to any defense that Bluegreen may have under this
Agreement) all rights and remedies hereunder.

                    (d) With respect to any representations and warranties
contained in Section 5 which are made to Bluegreen’s Knowledge, if it is
discovered that any representation and warranty is inaccurate and such
inaccuracy materially and adversely affects the value of a Warehouse Timeshare
Loan or the interests of the Depositor or any subsequent assignee thereof, then
notwithstanding such lack of Knowledge of the accuracy of such representation
and warranty at the time such representation or warranty was made (without
regard to any Knowledge qualifiers), such inaccuracy shall be deemed a breach of
such representation or warranty for purposes of the repurchase or substitution
obligations described in Sections 6(a)(i) or (ii) hereof.

                    SECTION 6. Repurchases and Substitutions.

                    (a) Mandatory Repurchases and Substitutions for Breaches of
Representations and Warranties. Upon the receipt of notice by Bluegreen from the
Depositor, the Issuer or the Indenture Trustee of a breach of any of the
representations and warranties in Section 5 hereof (on the date on which such
representation or warranty was made) which materially and adversely affects the
value of a Timeshare Loan or the interests of the Depositor or any subsequent
assignee of the Depositor (including the Issuer and the Indenture Trustee on
behalf of the Noteholders) therein, Bluegreen shall within 60 days of receipt of
such notice, cure in all material respects the circumstance or condition which
has caused such representation or warranty to be incorrect or either (i)
repurchase the Depositor’s interest in such Defective Timeshare Loan from the
Depositor at the Repurchase Price or (ii) provide one or more Qualified
Substitute Timeshare Loans and pay the related Substitution Shortfall Amounts,
if any. Bluegreen and the Seller acknowledge that the Depositor shall, pursuant
to the Sale Agreement sell Timeshare Loans and rights and remedies acquired
hereunder to the Issuer and that the Issuer shall pledge such Timeshare Loans
and rights to the Indenture Trustee for the benefit of the Noteholders.
Bluegreen and the Seller further acknowledge that the Indenture Trustee will be
appointed attorney in fact under the Indenture and may enforce Bluegreen’s
repurchase or substitution obligations if Bluegreen has not complied with its
repurchase and substitution obligations under this Agreement within the
aforementioned 60 day period.

                    (b) Optional Purchases or Substitutions of Club Loans. The
Depositor hereby irrevocably grants Bluegreen an option to repurchase or
substitute Original Club Loans it has under the Sale Agreement, the Bluegreen
Purchase Agreement and as described in the following sentence. With respect to
any Original Club Loans for which the related Obligor has elected to effect and
Bluegreen has agreed to effect an Upgrade, Bluegreen will (at its option) either
(i) pay the Repurchase Price for such Original Club Loan or (ii) substitute one
or more Qualified Substitute Timeshare Loans for such Original Club Loan and pay
the related Substitution Shortfall Amounts, if any; provided, however, that
Bluegreen’s option to substitute one or more Qualified Substitute Timeshare
Loans for an Original Club Loan is limited on any date to (x) 20% of the
Aggregate Closing Date Collateral Balance less (y) the aggregate Loan Balances
of all Original

14

--------------------------------------------------------------------------------




Club Loans previously substituted by Bluegreen on prior Transfer Dates pursuant
to this Agreement, the Sale Agreement and/or the Bluegreen Purchase Agreement.
Bluegreen shall use its best efforts to exercise its substitution option with
respect to Original Club Loans prior to exercise of its repurchase option. To
the extent that Bluegreen shall elect to substitute Qualified Substitute
Timeshare Loans for an Original Club Loan, Bluegreen shall use its best efforts
to cause each such Qualified Substitute Timeshare Loan to be, in the following
order of priority, (i) the Upgrade Club Loan related to such Original Club Loan
and (ii) an Upgrade Club Loan unrelated to such Original Club Loan.

                    (c) Optional Purchases or Substitutions of Defaulted
Timeshare Loans. The Depositor hereby irrevocably grants Bluegreen an option to
repurchase or substitute Defaulted Timeshare Loans it has under the Sale
Agreement, the Bluegreen Purchase Agreement and as described in the following
sentence. With respect to a Defaulted Timeshare Loan, on any date, Bluegreen
will have the option, but not the obligation, to either (i) purchase a Defaulted
Timeshare Loan at the Repurchase Price for such Defaulted Timeshare Loan or (ii)
substitute one or more Qualified Substitute Timeshare Loans for such Defaulted
Timeshare Loan and pay the related Substitution Shortfall Amount, if any;
provided, however, that Bluegreen’s option to purchase a Defaulted Timeshare
Loan or to substitute one or more Qualified Substitute Timeshare Loans for a
Defaulted Timeshare Loan is limited on any date to the Optional Purchase Limit
and the Optional Substitution Limit, respectively. Bluegreen may irrevocably
waive its option to purchase or substitute a Defaulted Timeshare Loan by
delivering to the Indenture Trustee a Waiver Letter in the form of Exhibit A
attached hereto.

                    (d) Payment of Repurchase Prices and Substitution Shortfall
Amounts. Bluegreen hereby agrees to remit or cause to be remitted all amounts in
respect of Repurchase Prices and Substitution Shortfall Amounts payable during
the related Due Period in immediately available funds to the Indenture Trustee
to be deposited in the Collection Account on the Business Day immediately
preceding the related Payment Date for such Due Period in accordance with the
provisions of the Indenture. In the event that more than one Timeshare Loan is
replaced pursuant to Sections 6(a), (b) or (c) hereof on any Transfer Date, the
Substitution Shortfall Amounts and the Loan Balances of Qualified Substitute
Timeshare Loans shall be calculated on an aggregate basis for all substitutions
made on such Transfer Date.

                    (e) Schedule of Timeshare Loans. Bluegreen hereby agrees, on
each date on which a Timeshare Loan has been repurchased, purchased or
substituted, to provide or cause to be provided to the Depositor, the Issuer and
the Indenture Trustee with a electronic supplement to Schedule III hereto and
the Schedule of Timeshare Loans reflecting the removal and/or substitution of
Timeshare Loans and subjecting any Qualified Substitute Timeshare Loans to the
provisions of this Agreement.

                    (f) Qualified Substitute Timeshare Loans. Pursuant to
Section 6(g) hereof, on the related Transfer Date, Bluegreen hereby agrees to
deliver or to cause the delivery of the Timeshare Loan Files relating to the
Qualified Substitute Timeshare Loans to the Indenture Trustee or to the
Custodian, at the direction of the Indenture Trustee, in accordance with the
provisions of the Indenture and the Custodial Agreement. As of such related
Transfer Date, Bluegreen does hereby transfer, assign, sell and grant to the
Depositor, without recourse (except

15

--------------------------------------------------------------------------------




as provided in Section 6 and Section 8 hereof), any and all of Bluegreen’s
right, title and interest in and to (i) each Qualified Substitute Timeshare Loan
conveyed to the Depositor on such Transfer Date, (ii) the Receivables in respect
of the Qualified Substitute Timeshare Loans due after the related Cut-Off Date,
(iii) the related Timeshare Loan Documents (excluding any rights as developer or
declarant under the Timeshare Declaration, the Timeshare Program Consumer
Documents or the Timeshare Program Governing Documents), (iv) all Related
Security in respect of such Qualified Substitute Timeshare Loans, and (v) all
income, payments, proceeds and other benefits and rights related to any of the
foregoing. Upon such sale, the ownership of each Qualified Substitute Timeshare
Loan and all collections allocable to principal and interest thereon after the
related Cut-Off Date and all other property interests or rights conveyed
pursuant to and referenced in this Section 6(f) shall immediately vest in the
Depositor, its successors and assigns. Bluegreen shall not take any action
inconsistent with such ownership nor claim any ownership interest in any
Qualified Substitute Timeshare Loan for any purpose whatsoever other than
consolidated federal and state income tax reporting. Bluegreen agrees that such
Qualified Substitute Timeshare Loans shall be subject to the provisions of this
Agreement and shall thereafter be deemed a “Timeshare Loan” for the purposes of
this Agreement.

                    (g) Officer’s Certificate for Qualified Substitute Timeshare
Loans. Bluegreen shall, on each related Transfer Date, certify or cause to be
certified in writing to the Depositor, the Issuer and the Indenture Trustee that
each new Timeshare Loan meets all the criteria of the definition of “Qualified
Substitute Timeshare Loan” and that (i) the Timeshare Loan Files for such
Qualified Substitute Timeshare Loans have been delivered to the Custodian or
shall be delivered within five Business Days, and (ii) the Timeshare Loan
Servicing Files for such Qualified Substitute Timeshare Loans have been
delivered to the Servicer.

                    (h) Release. In connection with any repurchase, purchase or
substitution of one or more Timeshare Loans contemplated by this Section 6, upon
satisfaction of the conditions contained in this Section 6, the Depositor, the
Issuer and the Indenture Trustee shall execute and deliver or shall cause the
execution and delivery of such releases and instruments of transfer or
assignment presented to it by Bluegreen, in each case, without recourse, as
shall be necessary to vest in Bluegreen or its designee the legal and beneficial
ownership of such Timeshare Loans; provided, however, that with respect to any
release of a Timeshare Loan that is substituted by a Qualified Substitute
Timeshare Loan, the Issuer and the Indenture Trustee shall not execute and
deliver or cause the execution and delivery of such releases and instruments of
transfer or assignment until the Indenture Trustee and the Servicer receive a
Custodian’s Certification for such Qualified Substitute Timeshare Loan. The
Depositor, the Issuer and the Indenture Trustee shall cause the Custodian to
release the related Timeshare Loan Files to Bluegreen or its designee and the
Servicer to release the related Timeshare Loan Servicing Files to Bluegreen or
its designee; provided, however, that with respect to any Timeshare Loan File or
Timeshare Loan Servicing File related to a Timeshare Loan that has been
substituted by a Qualified Substitute Timeshare Loan, the Issuer and the
Indenture Trustee shall not cause the Custodian and the Servicer to release the
related Timeshare Loan File and the Timeshare Loan Servicing File, respectively,
until the Indenture Trustee and the Servicer receive a Custodian’s Certification
for such Qualified Substitute Timeshare Loan.

16

--------------------------------------------------------------------------------




                    (i) Sole Remedy. It is understood and agreed that the
obligations of Bluegreen contained in Section 6(a) hereof to cure a breach, or
to repurchase or substitute related Defective Timeshare Loans and the obligation
of Bluegreen to indemnify pursuant to Section 8 hereof shall constitute the sole
remedies available to the Depositor or its subsequent assignees for the breaches
of any representation or warranty contained in Section 5 hereof, and such
remedies are not intended to and do not constitute “credit recourse” to
Bluegreen.

                    SECTION 7. Additional Covenants of Bluegreen and the Seller.

                    (a) Bluegreen hereby covenants and agrees with the Depositor
as follows:

 

 

 

               (i) It shall comply with all laws, rules, regulations and orders
applicable to it and its business and properties except where the failure to
comply will not have a material adverse effect on its business or its ability to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or under the transactions contemplated hereunder or
thereunder or the validity or enforceability of the Timeshare Loans.

 

 

 

                (ii) It shall preserve and maintain its existence (corporate or
otherwise), rights, franchises and privileges in the jurisdiction of its
organization and except where the failure to so preserve and maintain will not
have a material adverse effect on its business or its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans.

 

 

 

                (iii) On the Closing Date and each Transfer Date, as applicable,
it shall indicate in its and its Affiliates’ computer files and other records
that each Timeshare Loan has been sold to the Depositor.

 

 

 

                (iv) It shall respond to any inquiries with respect to ownership
of a Timeshare Loan by stating that such Timeshare Loan has been sold to the
Depositor and that the Depositor is the owner of such Timeshare Loan.

 

 

 

                (v) On or prior to the Closing Date, it shall file or cause to
be filed, at Bluegreen’s expense, financing statements in favor of the Depositor
and, if applicable, the Issuer and the Indenture Trustee on behalf of the
Noteholders, with respect to the Timeshare Loans, in the form and manner
reasonably requested by the Depositor or its assigns. It shall deliver or cause
the Seller to deliver file-stamped copies of such financing statements to the
Depositor, the Issuer and the Indenture Trustee on behalf of the Noteholders.

 

 

 

                (vi) It agrees from time to time to, or cause the Seller to, at
Bluegreen’s expense, promptly execute and deliver all further instruments and
documents, and to take all further actions, that may be necessary, or that the
Depositor, the Issuer or the Indenture Trustee may reasonably request, to
perfect, protect or more fully evidence the sale of the Timeshare Loans to the
Depositor, or to enable the Depositor to exercise and

17

--------------------------------------------------------------------------------




 

 

 

enforce its rights and remedies hereunder or under any Timeshare Loan including,
but not limited to, powers of attorney, UCC financing statements and assignments
of mortgage. Bluegreen hereby appoints the Depositor, the Issuer and the
Indenture Trustee as attorneys in fact, which appointment is coupled with an
interest and is therefore irrevocable, to act on behalf and in the name of
Bluegreen under this Section 7(a)(vi).

 

 

 

                (vii) On the Closing Date, Bluegreen does not have any
tradenames, fictitious names, assumed names or “doing business as” names other
than “Bluegreen Patten Corporation” in North Carolina and “Bluegreen Corporation
of Massachusetts” in Louisiana. After the Closing Date, any change in the legal
name of Bluegreen or the use by it of any tradename, fictitious name, assumed
name or “doing business as” name other than the foregoing shall be promptly (but
no later than ten Business Days) disclosed to the Depositor and the Indenture
Trustee in writing.

 

 

 

                (viii) Upon the discovery or receipt of notice by a Responsible
Officer of Bluegreen of a breach of any of its representations or warranties and
covenants contained herein, Bluegreen shall promptly disclose to the Depositor,
the Issuer and the Indenture Trustee, in reasonable detail, the nature of such
breach.

 

 

 

                (ix) Except to the extent of any payments received with respect
to a Credit Card Timeshare Loan, in the event that Bluegreen shall receive any
payments in respect of a Timeshare Loan after the Closing Date or a Transfer
Date, as applicable, it shall, within two Business Days of receipt, transfer or
cause to be transferred, such payments to the Lockbox Account. Payments received
by Bluegreen with respect to Credit Card Timeshare Loans, without regard to any
discount fees, shall be transferred to the Lockbox Account within five Business
Days.

 

 

 

                (x) Bluegreen will keep its principal place of business and
chief executive office and the office where it keeps its records concerning the
Timeshare Loans at the address of Bluegreen listed herein and shall notify the
parties hereto of any change to the same at least 30 days prior thereto.

 

 

 

                (xi) In the event that Bluegreen, the Seller or the Depositor or
any assignee of the Depositor receives actual notice of any transfer taxes
arising out of the transfer, assignment and conveyance of a Timeshare Loan to
the Depositor, on written demand by the Depositor, or upon Bluegreen or the
Seller otherwise being given notice thereof, Bluegreen shall cause the Seller to
pay, and otherwise indemnify and hold the Depositor, or any subsequent assignee
harmless, on an after-tax basis, from and against any and all such transfer
taxes.

                    (b) The Seller hereby covenants and agrees with the
Depositor as follows:

 

 

 

               (i) The Seller authorizes the Depositor, the Issuer, and the
Indenture Trustee to file continuation statements, and amendments thereto,
relating to the Timeshare Loans and all payments made with regard to the related
Timeshare Loans without the signature of the Seller where permitted by law. A
photocopy or other reproduction of this

18

--------------------------------------------------------------------------------




 

 

 

Agreement shall be sufficient as a financing statement where permitted by law.
The Depositor confirms that it is not its present intention to file a photocopy
or other reproduction of this Agreement as a financing statement, but reserves
the right to do so if, in its good faith determination, there is at such time no
reasonable alternative remaining to it.

 

 

 

                (ii) It shall comply with all applicable laws, rules,
regulations and orders applicable to it and its business and properties except
where the failure to comply will not have a material adverse effect on its
business or its ability to perform its obligations under this Agreement or any
other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of the
Timeshare Loans.

 

 

 

                (iii) So long as the Warehouse Notes are outstanding, it shall
preserve and maintain for itself its existence (corporate or otherwise), rights,
franchises and privileges in the jurisdiction of its organization and except
where the failure to so preserve and maintain will not have a material adverse
effect on its business or its ability to perform its obligations under this
Agreement or any other Transaction Document to which it is a party or under the
transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans.

 

 

 

                (iv) Any change in the legal name of the Seller and any use by
it of any tradename, fictitious name, assumed name or “doing business as” name
occurring after the Closing Date shall be promptly, within 10 Business Days,
disclosed to the Depositor and the Indenture Trustee in writing.

 

 

 

                (v) On the Closing Date, it shall indicate in computer files and
other records to indicate that each Initial Timeshare Loan has been sold to the
Depositor.

 

 

 

                (vi) It shall respond to any inquiries with respect to ownership
of an Initial Timeshare Loan by stating that such Timeshare Loan has been sold
to the Depositor and that the Depositor is the owner of such Timeshare Loan.

 

 

 

                (vii) Except to the extent of any payments received with respect
to a Credit Card Timeshare Loan, in the event that the Seller shall receive any
payments in respect of a Timeshare Loan after the Closing Date, it shall, within
two Business Days of receipt, transfer or cause to be transferred, such payments
to the Lockbox Account. Payments received by the Seller with respect to Credit
Card Timeshare Loans, without regard to any discount fees, shall be transferred
to the Lockbox Account within five Business Days.

 

 

 

                (viii) It agrees and authorizes the filing, at Bluegreen’s
expense, of the financing statements specified in Section 7(a)(v) and (vi)
hereof in favor of the Depositor, the Issuer and the Indenture Trustee on behalf
of the Noteholders, with respect to the Timeshare Loans.

19

--------------------------------------------------------------------------------




 

 

 

                (ix) It agrees from time to time to, at Bluegreen’s expense,
promptly execute and deliver all further instruments and documents, and to take
all further actions, that may be necessary, or that the Depositor, the Issuer or
the Indenture Trustee may reasonably request, to perfect, protect or more fully
evidence the sale of the Timeshare Loans, or to enable the Depositor, the Issuer
or the Indenture Trustee to exercise and enforce its rights and remedies
hereunder or under any Timeshare Loan including, but not limited to, powers of
attorney, UCC financing statements and assignments of mortgage. The Seller
hereby appoints Bluegreen, the Depositor, the Issuer and the Indenture Trustee
as attorneys-in-fact, which appointment is coupled with an interest and is
therefore irrevocable, to act on behalf and in the name of the Seller under this
Section 7(b)(ix).

                    SECTION 8. Indemnification.

                    (a) Bluegreen hereby agrees to indemnify the Depositor, the
Issuer, the Indenture Trustee, the Noteholders and the Initial Purchaser
(collectively, the “Indemnified Parties”) against any and all claims, losses,
liabilities, (including reasonable legal fees and related costs) that the
Depositor, the Issuer, the Indenture Trustee, the Noteholders or the Initial
Purchaser may sustain directly related to any breach of the representations and
warranties of Bluegreen under Section 5 hereof (the “Indemnified Amounts”)
excluding, however (i) Indemnified Amounts to the extent resulting from the
gross negligence or willful misconduct on the part of such Indemnified Party;
(ii) any recourse for any uncollectible Timeshare Loan not related to a breach
of representation or warranty; (iii) recourse to Bluegreen for a related
Defective Timeshare Loan so long as the same is cured, substituted or
repurchased pursuant to Section 6 hereof; (iv) income, franchise or similar
taxes by such Indemnified Party arising out of or as a result of this Agreement
or the transfer of the Timeshare Loans; (v) Indemnified Amounts attributable to
any violation by an Indemnified Party of any Requirement of Law related to an
Indemnified Party; or (vi) the operation or administration of the Indemnified
Party generally and not related to the enforcement of this Agreement. The
parties hereto shall (A) promptly notify the other parties hereto, the Issuer
and the Indenture Trustee if a claim is made by a third party with respect to
this Agreement or the Timeshare Loans, and relating to (1) the failure by
Bluegreen to perform its duties in accordance with the terms of this Agreement
or (2) a breach of Bluegreen’s representations, covenants and warranties
contained in this Agreement, (B) assume (with the consent of the Depositor, the
Issuer, the Indenture Trustee, the Noteholders or the Initial Purchaser, as
applicable, which consent shall not be unreasonably withheld) the defense of any
such claim and (C) pay all expenses in connection therewith, including
reasonable legal counsel fees and promptly pay, discharge and satisfy any
judgment, order or decree which may be entered against it or the Depositor, the
Issuer, the Indenture Trustee, the Noteholders or the Initial Purchaser in
respect of such claim. If Bluegreen shall have made any indemnity payment
pursuant to this Section 8 and the recipient thereafter collects from another
Person any amount relating to the matters covered by the foregoing indemnity,
the recipient shall promptly repay such amount to Bluegreen.

                    (b) The obligations of Bluegreen under this Section 8 to
indemnify the Depositor, the Issuer, the Indenture Trustee, the Noteholders and
the Initial Purchaser shall survive the termination of this Agreement and
continue until the Notes are paid in full or otherwise released or discharged.

20

--------------------------------------------------------------------------------




                    SECTION 9. No Proceedings. Each of the Seller and Bluegreen
hereby agrees that it will not, directly or indirectly, institute, or cause to
be instituted, or join any Person in instituting, against the Depositor or any
Association, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any federal or state
bankruptcy or similar law so long as there shall not have elapsed one year plus
one day since the latest maturing Notes issued by the Issuer.

                    SECTION 10. Notices, Etc. All notices and other
communications provided for hereunder shall, unless otherwise stated herein, be
in writing and mailed or telecommunicated, or delivered as to each party hereto,
at its address set forth below or at such other address as shall be designated
by such party in a written notice to the other parties hereto. All such notices
and communications shall not be effective until received by the party to whom
such notice or communication is addressed.

 

 

 

Seller

 

 

 

BXG Timeshare Trust I

 

c/o Wilmington Trust Company

 

Rodney Square North

 

1100 North Market Street

 

Wilmington, Delaware 19890-0001

 

Attention: Corporate Trust Administration

 

Fax: (302) 651-8882

 

 

 

Depositor

 

 

 

BRFC 2008-A LLC

 

4950 Communication Avenue, Suite 900

 

Boca Raton, Florida 33431

 

Attention: Allan J. Herz, President and Assistant Treasurer

 

Fax: (561) 443-8743

 

 

 

Bluegreen

 

 

 

Bluegreen Corporation

 

4960 Conference Way North, Suite 100

 

Boca Raton, Florida 33431

 

Attention: Anthony M. Puleo, Senior Vice President, CFO and Treasurer

 

Fax: (561) 912-8123

                    SECTION 11. No Waiver; Remedies. No failure on the part of
Bluegreen, the Seller, the Depositor or any assignee thereof to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any other remedies provided
by law.

21

--------------------------------------------------------------------------------




                    SECTION 12. Binding Effect; Assignability. This Agreement
shall be binding upon and inure to the benefit of the Depositor and its
respective successors and assigns. Any assignee of the Depositor shall be an
express third party beneficiary of this Agreement, entitled to directly enforce
this Agreement. Neither the Seller nor Bluegreen may assign any of their rights
and obligations hereunder or any interest herein without the prior written
consent of the Depositor and any assignee thereof. The Depositor may, and
intends to, assign all of its rights hereunder to the Issuer and each of the
Seller and Bluegreen consents to any such assignment. This Agreement shall
create and constitute the continuing obligations of the parties hereto in
accordance with its terms, and shall remain in full force and effect until its
termination (or, in the case of the Seller, so long as the Warehouse Notes are
outstanding) provided, however, that the rights and remedies with respect to any
breach of any representation and warranty made by Bluegreen pursuant to Section
5 hereof, and the repurchase or substitution and indemnification obligations
shall be continuing and shall survive any termination of this Agreement, but
such rights and remedies may be enforced only by the Depositor, the Issuer and
the Indenture Trustee.

                    SECTION 13. Amendments; Consents and Waivers. No
modification, amendment or waiver of, or with respect to, any provision of this
Agreement, and all other agreements, instruments and documents delivered
thereto, nor consent to any departure by the Seller or Bluegreen from any of the
terms or conditions thereof shall be effective unless it shall be in writing and
signed by each of the parties hereto, the written consent of the Indenture
Trustee on behalf of the Noteholders is given and confirmation from the Rating
Agency that such action will not result in a downgrade, withdrawal or
qualification of any rating assigned to a Class of Notes is received. The Seller
and Bluegreen shall provide to the Indenture Trustee and the Rating Agency with
such proposed modifications, amendments or waivers. Any waiver or consent shall
be effective only in the specific instance and for the purpose for which given.
No consent to or demand by the Seller or Bluegreen in any case shall, in itself,
entitle it to any other consent or further notice or demand in similar or other
circumstances. Each of the Seller and Bluegreen acknowledges that in connection
with the intended assignment by the Depositor of all of its right, title and
interest in and to each Timeshare Loan to the Issuer, the Issuer intends to
issue the Notes, the proceeds of which will be used by the Issuer to purchase
the Timeshare Loans from the Depositor under the terms of the Sale Agreement.
Notwithstanding anything to the contrary in this Section 13, no amendment shall
cause the Issuer to fail to be treated as a “qualified special purpose entity”
as defined in Statement of Financial Accounting Standards No. 140 (or any
successor Statement of Financial Accounting Standard).

                    SECTION 14. Severability. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation, shall not in any
way be affected or impaired thereby in any other jurisdiction. Without limiting
the generality of the foregoing, in the event that a Governmental Authority
determines that the Depositor may not purchase or acquire Timeshare Loans, the
transactions evidenced hereby shall constitute a loan and not a purchase and
sale, notwithstanding the otherwise applicable intent of the parties hereto, and
the Seller shall be deemed to have granted to the Depositor as of the date
hereof, a first priority perfected security interest in all of the Seller’s
right, title and interest in, to and under such Timeshare Loans and the related
property as described in Section 2 hereof.

22

--------------------------------------------------------------------------------




                    SECTION 15. GOVERNING LAW; CONSENT TO JURISDICTION.

 

 

 

                     (A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

 

 

 

                     (B) THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND
EACH PARTY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS
THAT ALL SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO ITS
ADDRESS SET FORTH IN SECTION 10 HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS,
POSTAGE PREPAID. THE PARTIES HERETO EACH WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION 15 SHALL AFFECT THE RIGHT OF
THE PARTIES TO THIS AGREEMENT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY OF THEM TO BRING ANY ACTION OR
PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.

                    SECTION 16. WAIVERS OF JURY TRIAL. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT RELATED HERETO AND FOR ANY COUNTERCLAIM THEREIN.

                    SECTION 17. Heading. The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

                    SECTION 18. Execution in Counterparts. This Agreement may be
executed by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and both of which when taken together
shall constitute one and the same agreement.

23

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the parties have caused this Agreement
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

 

 

 

 

BRFC 2008-A LLC, as Depositor

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Allan J. Herz

 

 

Title: President and Assistant Treasurer

 

 

 

 

BXG TIMESHARE TRUST I

 

 

 

By:

Wilmington Trust Company,

 

as Owner Trustee

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

 

BLUEGREEN CORPORATION

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Anthony M. Puleo

 

 

Title: Senior Vice President, CFO and Treasurer

 

 

 

Agreed and acknowledged as to

 

 

the last paragraph of Section 3

 

 

herein only:

 

 

 

 

 

BLUEGREEN VACATION CLUB TRUST

 

 

 

 

 

By: Vacation Trust, Inc., Individually and as Club Trustee

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to the Transfer Agreement]

24

--------------------------------------------------------------------------------




Schedule I

Representations and Warranties of Bluegreen Regarding the Timeshare Loans

              With respect to each Timeshare Loan, as of the Closing Date or the
related Transfer Date, as applicable:

 

 

(a)

other than certain 50/50 Loans, payments due under the Timeshare Loan are
fully-amortizing and payable in level monthly installments;

 

 

(b)

the payment obligations under the Timeshare Loan bear a fixed rate of interest;

 

 

(c)

the Obligor thereunder has made a down payment by cash, check or credit card of
at least 10% of the actual purchase price (including closing costs) of the
Timeshare Property (which cash down payment may, (i) in the case of Upgrade Club
Loans, be represented in whole or in part by the down payment made and principal
payments paid in respect of the related Original Club Loan and (ii) in the case
of a Sampler Converted Loan, be represented in whole or in part by the principal
payments and down payment made on the related Sampler Loan since its date of
origination) and no part of such payment has been made or loaned to the Obligor
by Bluegreen, the Seller or an Affiliate thereof;

 

 

(d)

as of the related Cut-Off Date, no principal or interest due with respect to the
Timeshare Loan is more than 60 days delinquent;

 

 

(e)

the Obligor is not an Affiliate of Bluegreen or any Subsidiary; provided, that
solely for the purposes of this representation, a relative of an employee and
employees of Bluegreen or any Subsidiary (or any of its Affiliates) shall not be
deemed to be an “Affiliate”;

 

 

(f)

immediately prior to the conveyance of the Timeshare Loan to the Depositor, the
Seller will own full legal and equitable title to such Timeshare Loan, and the
Timeshare Loan (and the related Timeshare Property) is free and clear of adverse
claims, liens and encumbrances and is not subject to claims of rescission,
invalidity, unenforceability, illegality, defense, offset, abatement,
diminution, recoupment, counterclaim or participation or ownership interest in
favor of any other Person;

 

 

(g)

the Timeshare Loan (other than an Aruba Club Loan) is secured directly by a
first priority Mortgage on the related purchased Timeshare Property;

 

 

(h)

with respect to each Deeded Club Loan, the Timeshare Property mortgaged by or at
the direction of the related Obligor constitutes a fractional fee simple
timeshare interest in real property at the related Resort or an undivided
interest in a Resort (or a phase thereof) associated with a Unit that entitles
the holder of the interest to the use of a specific property for a specified
number of days each year or every other year, subject to the rules of the
Bluegreen Vacation Club; the related Mortgage has been delivered for filing and
recordation with all appropriate governmental authorities in all jurisdictions
in which such

I-1

--------------------------------------------------------------------------------




 

 

 

Mortgage is required to be filed and recorded to create a valid, binding and
enforceable first Lien on the related Timeshare Property and such Mortgage
creates a valid, binding and enforceable first Lien on the related Timeshare
Property, subject only to Permitted Liens; and the Seller (or Bluegreen, as the
case may be) is in compliance with any Permitted Lien respecting the right to
the use of such Timeshare Property; the Assignment of Mortgage and each related
endorsement of the related Mortgage Note constitutes a duly executed, legal,
valid, binding and enforceable assignment or endorsement, as the case may be, of
such related Mortgage and related Mortgage Note, and all monies due or to become
due thereunder, and all proceeds thereof;

 

 

(i)

with respect to the Obligor and a particular Timeshare Property purchased by
such Obligor, there is only one original Mortgage and Mortgage Note, in the case
of a Deeded Club Loan, and only one Owner Beneficiary Agreement, in the case of
an Aruba Club Loan; all parties to the related Mortgage and the related Mortgage
Note (and, in the case of an Aruba Club Loan, Owner Beneficiary Agreement) had
legal capacity to enter into such Timeshare Loan Documents and to execute and
deliver such related Timeshare Loan Documents, and such related Timeshare Loan
Documents have been duly and properly executed by such parties; any amendments
to such related Timeshare Loan Documents required as a result of any mergers
involving the Seller or Bluegreen or any of their predecessors, to maintain the
rights of the Seller or Bluegreen or their predecessors thereunder as a
mortgagee (or a Seller, in the case of an Aruba Club Loan) have been completed;

 

 

(j)

at the time the related Originator originated such Timeshare Loan to the related
Obligor, such Originator had full power and authority to originate such
Timeshare Loan and the Obligor or the Club Trustee had good and indefeasible fee
title or good and marketable fee simple title, or, in the case of an Aruba Club
Loan, a cooperative interest, as applicable, to the Timeshare Property related
to such Timeshare Loan, free and clear of all Liens, except for Permitted Liens;

 

 

(k)

the related Mortgage (or, in the case of an Aruba Club Loan, the related Owner
Beneficiary Agreement) contains customary and enforceable provisions so as to
render the rights and remedies of the holder thereof adequate for the
realization against the related Timeshare Property of the benefits of the
security interests or lender’s contractual rights intended to be provided
thereby, including (a) if the Mortgage is a deed of trust, by trustee’s sale,
including power of sale, (b) otherwise by judicial foreclosure or power of sale
and/or (c) termination of the contract, retention of Obligor deposits and
payments towards the related Timeshare Loan by the Originator or the lender, as
the case may be, and expulsion from the Club; in the case of the Deeded Club
Loans, there is no exemption available to the related Obligor which would
interfere with the mortgagee’s right to sell at a trustee’s sale or power of
sale or right to foreclose such related Mortgage, as applicable;

 

 

(l)

the related Mortgage Note is not and has not been secured by any collateral
except the Lien of the related Mortgage;

I-2

--------------------------------------------------------------------------------




 

 

(m)

if a Mortgage secures a Timeshare Loan, the title to the related Timeshare
Property is insured (or a binding commitment, which may be a master commitment
referencing one or more Mortgages, for title insurance, not subject to any
conditions other than standard conditions applicable to all binding commitments,
has been issued) under a mortgagee title insurance policy (which may consist of
one master policy referencing one or more such Mortgages) issued by a title
insurer qualified to do business in the jurisdiction where the related Timeshare
Property is located in a form generally acceptable to prudent originators of
similar mortgage loans, insuring the Seller (or Bluegreen, as the case may be)
or its predecessor and its successors and assigns, as to the first priority
mortgage Lien of the related Mortgage in an amount equal to the original
outstanding Loan Balance of such Timeshare Loan, and otherwise in form and
substance acceptable to the Indenture Trustee; the Club Originator and its
assignees is a named insured of such mortgagee’s title insurance policy; such
mortgagee’s title insurance policy is in full force and effect; no claims have
been made under such mortgagee’s title insurance policy and no prior holder of
such Timeshare Loan has done or omitted to do anything which would impair the
coverage of such mortgagee’s title insurance policy; no premiums for such
mortgagee’s title insurance policy, endorsements and all special endorsements
are past due;

 

 

(n)

the Seller or Bluegreen has not taken (or omitted to take), and has no notice
that the related Obligor has taken (or omitted to take), any action that would
impair or invalidate the coverage provided by any hazard, title or other
insurance policy on the related Timeshare Property;

 

 

(o)

all applicable intangible taxes and documentary stamp taxes were paid as to the
related Timeshare Loan;

 

 

(p)

the proceeds of the Timeshare Loan have been fully disbursed, there is no
obligation to make future advances or to lend additional funds under the
Originator’s commitment or the documents and instruments evidencing or securing
the Timeshare Loan and no such advances or loans have been made since the
origination of the Timeshare Loan;

 

 

(q)

the terms of each Timeshare Loan Document have not been impaired, waived,
altered or modified in any respect, except (x) by written instruments which are
part of the related Timeshare Loan Documents or (y) in accordance with the
Credit Policy, the Collection Policy or the Servicing Standard (provided that no
Timeshare Loan has been impaired, waived, altered, or modified in any respect
more than once). No other instrument has been executed or agreed to which would
effect any such impairment, waiver, alteration or modification; the Obligor has
not been released from liability on or with respect to the Timeshare Loan, in
whole or in part; if required by law or prudent originators of similar loans in
the jurisdiction where the related Timeshare Property is located, all waivers,
alterations and modifications have been filed and/or recorded in all places
necessary to perfect, maintain and continue a valid first priority Lien of the
related Mortgage subject only to Permitted Liens;

 

 

(r)

other than if it is an Aruba Club Loan, the Timeshare Loan is principally and
directly secured by an interest in real property;

I-3

--------------------------------------------------------------------------------




 

 

(s)

the Timeshare Loan was originated by Bluegreen or one of its Affiliates in the
normal course of its business; the Timeshare Loan originated by Bluegreen or one
of its Affiliates was underwritten in accordance with its underwriting
guidelines and the Credit Policy; to Bluegreen’s Knowledge, the origination,
servicing and collection practices used by Bluegreen and its Affiliates with
respect to the Timeshare Loan have been in all respects, legal, proper, prudent
and customary;

 

 

(t)

the related Timeshare Loan is assignable to and by the obligee and its
successors and assigns and the related Timeshare Property is assignable upon
liquidation of the related Timeshare Loan, without the consent of any other
Person (including any Association, condominium association, homeowners’ or
timeshare association);

 

 

(u)

the related Mortgage is and will be prior to any Lien on, or other interests
relating to, the related Timeshare Property;

 

 

(v)

to Bluegreen’s Knowledge, there are no delinquent or unpaid taxes, ground rents
(if any), water charges, sewer rents or assessments outstanding with respect to
any of the Timeshare Properties, nor any other outstanding Liens or charges
affecting the Timeshare Properties that would result in the imposition of a Lien
on the Timeshare Property affecting the Lien of the related Mortgage or
otherwise materially affecting the interests of the Indenture Trustee on behalf
of the Noteholders in the related Timeshare Loan;

 

 

(w)

other than with respect to delinquent payments of principal or interest 60 or
fewer days past due as of the Cut-Off Date, there is no default, breach,
violation or event of acceleration existing under the Mortgage, the related
Mortgage Note or any other document or instrument evidencing, guaranteeing,
insuring or otherwise securing the related Timeshare Loan, and no event which,
with the lapse of time or with notice and the expiration of any grace or cure
period, would constitute a material default, breach, violation or event of
acceleration thereunder; and the Seller or Bluegreen has not waived any such
material default, breach, violation or event of acceleration under the Owner
Beneficiary Agreement, Mortgage, the Mortgage Note or any such other document or
instrument, as applicable;

 

 

(x)

neither the Obligor nor any other Person has the right, by statute, contract or
otherwise, to seek the partition of the Timeshare Property;

 

 

(y)

the Timeshare Loan has not been satisfied, canceled, rescinded or subordinated,
in whole or in part; no portion of the Timeshare Property has been released from
the Lien of the related Mortgage, in whole or in part; no instrument has been
executed that would effect any such satisfaction, cancellation, rescission,
subordination or release; the terms of the related Mortgage do not provide for a
release of any portion of the Timeshare Property from the Lien of the related
Mortgage except upon the payment of the Timeshare Loan in full;

 

 

(z)

the Seller and, to Bluegreen’s Knowledge, each other party which has had an
interest in the Timeshare Loan is (or, during the period in which such party
held and disposed of

I-4

--------------------------------------------------------------------------------




 

 

 

such interest, was) in compliance with any and all applicable filing, licensing
and “doing business” requirements of the laws of the state wherein the Timeshare
Property is located to the extent necessary to permit the Seller to maintain or
defend actions or proceedings with respect to the Timeshare Loan in all
appropriate forums in such state without any further act on the part of any such
party;

 

 

(aa)

there is no current obligation on the part of any other person (including any
buy down arrangement) to make payments on behalf of the Obligor in respect of
the Timeshare Loan;

 

 

(bb)

the related Associations were duly organized and are validly existing; a manager
(the “Manager”) manages such Resort and performs services for the Associations,
pursuant to an agreement between the Manager and the respective Associations,
such contract being in full force and effect; to Bluegreen’s Knowledge, the
Manager and the Associations have performed in all material respects all
obligations under such agreement and are not in default under such agreement;

 

 

(cc)

in the case of Bluegreen Owned Resorts (other than La Cabana Resort and Casa del
Mar Resort) and to Bluegreen’s Knowledge with respect to the Non-Bluegreen Owned
Resorts, La Cabana Resort and Casa del Mar Resort, (i) the related Resort is
insured in the event of fire, earthquake, or other casualty for the full
replacement value thereof, and in the event that the Timeshare Property should
suffer any loss covered by casualty or other insurance, upon receipt of any
insurance proceeds, the Associations at the Resorts are required, during the
time such Resort is covered by such insurance, under the applicable governing
instruments either to repair or rebuild the portions of the Resort in which the
Timeshare Property is located or to pay such proceeds to the holders of any
related Mortgage secured by a Timeshare Property located at such Resort; (ii)
the related Resort, if located in a designated flood plain, maintains flood
insurance in an amount not less than the maximum level available (without regard
to reasonable deductibles) under the National Flood Insurance Act of 1968, as
amended or any applicable laws; (iii) the related Resort has business
interruption insurance and general liability insurance in such amounts generally
acceptable in the industry; and (iv) the related Resort’s insurance policies are
in full force and effect with a generally acceptable insurance carrier;

 

 

(dd)

the obligee of each related Mortgage, and its successors and assigns, has the
right to receive and direct the application of insurance and condemnation
proceeds received in respect of the related Timeshare Property, except where the
related condominium declarations, timeshare declarations, the Club Trust
Agreement or applicable state law provide that insurance and condemnation
proceeds be applied to restoration or replacement of the improvements or
acquisition of similar improvements, as the case may be;

 

 

(ee)

each rescission period applicable to the related Timeshare Loan has expired;

I-5

--------------------------------------------------------------------------------




 

 

(ff)

no selection procedures were intentionally utilized by the Seller in selecting
the Timeshare Loan, which the Seller knew were materially adverse to the
Depositor, the Indenture Trustee or the Noteholders;

 

 

(gg)

except as set forth in Schedule II hereto, the Units related to the Timeshare
Loan in the related Resort have been completed in all material respects as
required by applicable state and local laws, free of all defects that could give
rise to any claims by the related Obligors under home warranties or applicable
laws or regulations, whether or not such claims would create valid offset rights
under the law of the State in which the Resort is located; to the extent
required by applicable law, valid certificates of occupancy for such Units have
been issued and are currently outstanding; the Seller or any of its Affiliates
have complied in all material respects with all obligations and duties incumbent
upon the developers under the related timeshare declaration (each a
“Declaration”), as applicable, or similar applicable documents for the related
Resort; no practice, procedure or policy employed by the related Association in
the conduct of its business violates any law, regulation, judgment or agreement,
including, without limitation, those relating to zoning, building, use and
occupancy, fire, health, sanitation, air pollution, ecological, environmental
and toxic wastes, applicable to such Association which, if enforced, would
reasonably be expected to (a) have a material adverse impact on such Association
or the ability of such Association to do business, (b) have a material adverse
impact on the financial condition of such Association, or (c) constitute grounds
for the revocation of any license, charter, permit or registration which is
material to the conduct of the business of such Association; the related Resort
and the present use thereof does not violate any applicable environmental,
zoning or building laws, ordinances, rules or regulations of any governmental
authority, or any covenants or restrictions of record, so as to materially
adversely affect the value or use of such Resort or the performance by the
related Association of its obligations pursuant to and as contemplated by the
terms and provisions of the related Declaration; there is no condition presently
existing, and, to Bluegreen’s Knowledge, no event has occurred or failed to
occur prior to the date hereof, concerning the related Resort relating to any
hazardous or toxic materials or condition, asbestos or other environmental or
similar matters which would reasonably be expected to materially and adversely
affect the present use of such Resort or the financial condition or business
operations of the related Association, or the value of the Notes;

 

 

(hh)

except if such Timeshare Loan is listed on Schedule II hereto, the original Loan
Balance of such Timeshare Loan does not exceed $35,000;

 

 

(ii)

payments with respect to the Timeshare Loan are to be in legal tender of the
United States;

 

 

(jj)

all monthly payments (as applicable) made on the Timeshare Loan have been made
by the Obligor and not by the Seller, Bluegreen or any Affiliates thereof on the
Obligor’s behalf;

 

 

(kk)

the Timeshare Loan relates to a Resort;

I-6

--------------------------------------------------------------------------------




 

 

(ll)

the Timeshare Loan constitutes either “chattel paper”, a “general intangible” or
an “instrument” as defined in the UCC as in effect in all applicable
jurisdictions;

 

 

(mm)

the sale, transfer and assignment of the Timeshare Loan and the Related Security
does not contravene or conflict with any law, rule or regulation or any
contractual or other restriction, limitation or encumbrance, and the sale,
transfer and assignment of the Timeshare Loan and Related Security does not
require the consent of the Obligor;

 

 

(nn)

each of the Timeshare Loan, the Related Security, related Assignment of
Mortgage, related Mortgage, related Mortgage Note, related Owner Beneficiary
Agreement (each as applicable) and each other related Timeshare Loan Document
are in full force and effect, constitute the legal, valid and binding obligation
of the Obligor thereof enforceable against such Obligor in accordance with its
terms subject to the effect of bankruptcy, fraudulent conveyance or transfer,
insolvency, reorganization, assignment, liquidation, conservatorship or
moratorium, and is not subject to any dispute, offset, counterclaim or defense
whatsoever;

 

 

(oo)

the Timeshare Loan relates to a Completed Unit; the Timeshare Loan and the
Related Security do not, and the origination of each Timeshare Loan did not,
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, retail installment sales, truth in lending, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which no party thereto has been or is in violation of any such law, rule or
regulation in any material respect if such violation would impair the
collectibility of such Timeshare Loan and the Related Security; no Timeshare
Loan was originated in, or is subject to the laws of, any jurisdiction under
which the sale, transfer, conveyance or assignment of such Timeshare Loan would
be unlawful, void or voidable;

 

 

(pp)

to Bluegreen’s Knowledge, (i) no bankruptcy is currently existing with respect
to the Obligor, (ii) the Obligor is not insolvent and (iii) the Obligor is not
an Affiliate of Bluegreen;

 

 

(qq)

except if such Timeshare Loan is listed on Schedule II hereto, the Timeshare
Loan shall not have a Timeshare Loan Rate less than 6% per annum;

 

 

(rr)

except in the case of certain 50/50 Loans or an Upgrade Club Loan, the Obligor
has made at least one required payment with respect to the Timeshare Loan (not
including any down payment);

 

 

(ss)

if a Resort (other than La Cabana Resort) is subject to a construction loan, the
construction lender shall have signed and delivered a non-disturbance agreement
(which may be contained in such lender’s mortgage) pursuant to which such
construction lender agrees not to foreclose on any Timeshare Properties relating
to a Timeshare Loan or by the terms of the construction loan, such Timeshare
Property has been released from the lien created thereby, which have been sold
pursuant to this Agreement;

I-7

--------------------------------------------------------------------------------




 

 

(tt)

except as set forth in Schedule II hereto, the Timeshare Properties and the
related Resorts are free of material damage and waste and are in good repair,
ordinary wear and tear excepted, and fully operational; there is no proceeding
pending or threatened for the total or partial condemnation of or affecting any
Timeshare Property or taking of the Timeshare Property by eminent domain; the
Timeshare Properties and the Resorts in which the Timeshare Properties are
located are lawfully used and occupied under applicable law by the owner
thereof;

 

 

(uu)

except as set forth in Schedule II hereto, the portions of the Resorts in which
the Timeshare Properties are located which represent the common facilities are
free of material damage and waste and are in good repair and condition, ordinary
wear and tear excepted;

 

 

(vv)

no foreclosure or similar proceedings have been instituted and are continuing
with respect to any Timeshare Loan or the related Timeshare Property;

 

 

(ww)

with respect to the Aruba Club Loans only, Bluegreen shall own, directly or
indirectly, 100% of the economic and voting interests of the Aruba Originator;

 

 

(xx)

the Timeshare Loan does not have an original term to maturity in excess of 120
months;

 

 

(yy)

to Bluegreen’s Knowledge, the capital reserves and maintenance fee levels of the
Associations related to the Resorts are adequate in light of the operating
requirements of such Associations;

 

 

(zz)

except as required by law, the Timeshare Loan may not be assumed without the
consent of the obligee;

 

 

(aaa)

for each Club Loan, the Obligor under the Timeshare Loan does not have its
rights under the Club Trust Agreement suspended;

 

 

(bbb)

the payments under the Timeshare Loan are not subject to withholding taxes
imposed by any foreign governments;

 

 

(ccc)

each entry with respect to the Timeshare Loan as set forth on Schedule II and
Schedule III hereof is true and correct. Each entry with respect to a Qualified
Substitute Timeshare Loan as set forth on Schedule II and Schedule III hereof,
as revised, is true and correct;

 

 

(ddd)

if the Timeshare Loan relates to a Timeshare Property located in Aruba, a notice
has been mailed or will be mailed within 30 days of the Closing Date or the
related Transfer Date, as applicable, to the related Obligor indicating that
such Timeshare Loan has been transferred to the Depositor and has ultimately
been transferred to the Issuer and pledged to the Indenture Trustee for the
benefit of the Noteholders;

 

 

(eee)

no broker is, or will be, entitled to any commission or compensation in
connection with the transfer of the Timeshare Loans hereunder.

I-8

--------------------------------------------------------------------------------




 

 

(fff)

if the related Obligor is paying its scheduled payments by pre-authorized debit
or charge, such Obligor has executed an ACH Form substantially in the form
attached hereto as Exhibit C;

 

 

(ggg)

if such Timeshare Loan relates to a Timeshare Property located in the State of
Michigan and was originated prior to Bluegreen obtaining a license under the
Michigan Mortgage Brokers, Lenders and Servicers Licensing Act, Bluegreen shall
have confirmed that the interest rate on such Timeshare Loan is enforceable in
the manner specified as effective in an opinion by Michigan local counsel;

 

 

(hhh)

if such Timeshare Loan is a 50/50 Loan, the related Obligor has made a
downpayment of at least 50%, the balance of the 50/50 Loan is due no later than
the one year anniversary of the origination date of such 50/50 Loan and the
coupon rate is at least 8.25% per annum;

 

 

(iii)

all Aruba Club Loans were originated on or after January 26, 2004; and

 

 

(jjj)

if such Timeshare Loan relates to a Timeshare Property at a Future Resort, a
local counsel opinion letter has been delivered that is addressed to the Issuer,
the Indenture Trustee and the Initial Purchaser and is satisfactory to either
Baker & McKenzie LLP or counsel acceptable to the Indenture Trustee.

I-9

--------------------------------------------------------------------------------




Schedule II

Exceptions

With respect to (gg), (tt) and (uu):

Bluegreen has initiated litigation against a general contractor alleging the
existence of construction defects at both phases of the Shore Crest Vacation
Villas™, including deficiencies in exterior insulating and finishing systems
that have resulted in water intrusion. Bluegreen estimates that the total cost
of repairs to correct the defects will range from $4 million to $6 million.
Whether the matter is settled by litigation or by negotiation, it is possible
that Bluegreen may need to participate financially in some way to correct the
construction deficiencies and will continue to incur legal and other costs as
the matter is pursued. As of December 31, 2007, Bluegreen has accrued $1.3
million in expenses related to this matter.

With respect to (hh):

See attached.

II-1

--------------------------------------------------------------------------------




Schedule III

Schedule of Timeshare Loans

[Electronic Schedule of Timeshare Loans on file with the Depositor]

III-1

--------------------------------------------------------------------------------




Schedule 5

          In 2005, the State of Tennessee Audit Division (the “Division”)
audited certain subsidiaries within Bluegreen Resorts for the period from
December 1, 2001 through December 31, 2004. On September 23, 2006, the Division
issued a notice of assessment for approximately $652,000 of accommodations tax
based on the use of Bluegreen Vacation Club accommodations by Bluegreen Vacation
Club members who became members through the purchase of non-Tennessee property.
Bluegreen believes the attempt to impose such a tax is contrary to Tennessee
law, and intends to vigorously oppose such assessment by the Division. An
informal conference was held in early December 2007 to discuss this matter with
representatives of the Division. No formal resolution of the issue was reached
during the conference and no further action has been initiated yet by the State
of Tennessee. There is no assurance that Bluegreen will be successful in
contesting the current assessment.

          In 2007, Bluegreen filed suit in Florida against a software provider
for its failure to deliver software programs in accordance with a Licensing
Agreement between them; styled Bluegreen Corporation v. PC Consulting, Inc.
d/b/a TimeShareWare Case No.: 9:07-cv-80385-KLR. The lawsuit seeks the return of
$1.2 million for various licensing fees and services. After filing of the
lawsuit, the defendant issued to Bluegreen a one-line invoice seeking $1.2
million for alleged additional services provided under the Licensing Agreement.
The defendant has also asserted counterclaims for damages in excess of $1.8M for
the alleged additional services and counterclaims for damages in an unspecified
amount for defamation. The defamation claim contends that Bluegreen made
statements to defendant’s customers that it received no satisfactory performance
from the software and no longer uses the software, resulting in loss of
contracts to the defendant involving millions of dollars. Bluegreen intends to
vigorously defend the counterclaims.

Schedule 5

--------------------------------------------------------------------------------




Exhibit A

Waiver Letter

Exhibit A

--------------------------------------------------------------------------------




Exhibit B

Club Trust Agreement

Exhibit B

--------------------------------------------------------------------------------




Exhibit C

ACH Form

Exhibit C

--------------------------------------------------------------------------------